U. S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1ENDED, September 30, 2014 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission File Number: 000-51443 MABWE MINERALS INC. (Exact name of registrant as specified in its charter) Wyoming 36-4739442 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 41 Howe Lane FreeholdN.J. 07728 (Address of Principal Executive Offices) (732) 252-5146 (registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X] No[ ] Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of regulation S-T (paragraph 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X] No[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerate filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ ] No [X] AsofNovember 10, 2014 there were140,458,392sharesof the issuer’s common stock, $0.001 par value, outstanding. TABLE OFCONTENTS PART I - FINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2014 (unaudited) and December 31, 2013 F-1 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2014 and 2013 (unaudited) F-2 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2014 and 2013 (unaudited) F-3 Notes to Condensed Consolidated Financial Statements (unaudited) F-4 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 1 Item 3.Quantitative and Qualitative Disclosures About Market Risk 9 Item 4.Controls and Procedures 9 PART II - OTHER INFORMATION Item 1.Legal Proceedings 10 Item 1A.Risk Factors 10 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3.Defaults Upon Senior Securities 10 Item 4.Mine Safety Disclosures 10 Item 5.Other Information 10 Item 6.Exhibits 11 Signatures 12 -i- Table of Contents MABWE MINERALS INC. CONDENSED CONSOLIDATED BALANCE SHEETS September 30, 2014 December 31, 2013 ASSETS (Unaudited) CURRENT ASSETS Cash $ $ Prepaid expenses Total current assets Fixed assets, net of depreciation OTHER ASSETS Investment - W.G.B. Kinsey & Co (Pvt) Ltd - Mineral rights Mining development costs - Total Other Assets INTANGIBLE ASSETS Goodwill Total Intangible Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) CURRENT LIABILITIES Unearned revenue $ $ Accounts payable and accrued expenses Loan overdraft - line of credit - Related Party Payable (Receivable) (Net) ) Loan payable - related party Current portion of securitized loan - current Total current liabilities LONG TERM LIABILITIES Reclamation and remediation liabilities - Securitized Loan - Long Term - Total long term liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' (DEFICIT) Preferred stock, no par value; 5,000,000 shares authorized; no shares issued and outstanding - - Common stock, $0.001 par; 500,000,000 shares authorized; 140,458,392 and 140,248,392 shares issued and outstanding Additional paid-in capital Additional paid-in capital - Warrants Accumulated deficit ) ) Total stockholders' (deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' (DEFICIT) $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. F-1 Table of Contents MABWE MINERALS INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended For the Nine Months Ended September 30, September 30, September 30, September 30, Operations: OPERATING EXPENSES Professional, consulting and marketing fees $ $ $ Extraction cost Site development and reclamation cost General and administrative Depreciation and accretion - - Total operating expenses Loss from operations ) OTHER (EXPENSE) Interest income - (Loss) on Investment - W.G.B. Kinsey - Equity Method Change in Fair Value of Conversion Option & Warrant Liabilities - ) ) ) Interest expense ) Total other (expense) Loss before income taxes ) Income tax benefit - NET LOSS $ ) $ ) ) $ ) Loss per share - basic $ ) $ ) ) $ ) Weighted average number of shares outstanding - basic Loss per share - diluted $ ) $ ) ) $ ) Weighted average number of shares outstanding - diluted The accompanying notes are an integral part of these condensed consolidated financial statements. F-2 Table of Contents MABWE MINERALS INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and accretion expense - Common stock issues for services Change in fair value of investment Changes in operating assets and liabilities: Prepaid expenses and other assets ) Accounts payable and accrued liabilities Net cash used in operating activities ) ) CASH FLOWS USED IN INVESTING ACTIVITIES: Acquisitions of fixed assets, net of disposals - ) Net cash used in investing activities - ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from notes payable Proceeds from related parties, net of repayments ) Proceeds from private placement, net of fees (including cash received for shares to be issued) - preferred and common stock Increase in cash from loan overdraft line of credit - Repayments made on note payable ) ) Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) CASH - BEGINNING OF PERIOD CASH - END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for interest $ $
